Title: To Alexander Hamilton from William Loughton Smith, 22 August 1793
From: Smith, William Loughton
To: Hamilton, Alexander



Boston, Augt. 22d. 93.

I have read, my dear Sir, with much satisfaction, your circular Letter & I am happy to find that it is in general very acceptable to the Citizens of this Place; Mr Izard, with his best Complimts. desires me to inform you that it has afforded him peculiar pleasure, & that he is glad to find that the President has at length taken his Ground & resolved to maintain it. We are both convinced that in so doing He will receive a firm & effectual Support from the respectable Citizens of all parts of the Union.
You will be delighted with the Anti-Gallican Spirit which has lately burst forth in this State & which breathes the genuine Effusions of Patriotism in nervous Resolutions, engaging to support our paternal President & those real friends of the Country who advise him, against the insolent Attempts of a foreign Incendiary & a rascally Crew of Demagogues.
Four Men were apprehended yesterday & confined in Gaol to take their Trial for entering on board a french Privateer & there can be little doubt of their Conviction from the general Temper of the Citizens. Yesterday afternoon a Spanish Ship loaded with Sugar, Cochineal &ca, and bound from the Havannah to Cadiz, was brought in here, a Prize to the America of 74 Guns & said to be taken in the W. Indies.
I inclose a Newspaper, which contains an Address to Genet. I wish it could be sent to him by the Post. Among other good things is a Clause in the Treaty between England & France while entirely overthrows his pretended right to fit out Privateers in our Ports. Among the many good arguments against that preposterous Claim I have found one originating with the French themselves—in a Paper, published & circulated all over Europe by order of the National Assembly which deposed the King entitled “Exposition des Motifs d’apres lesquels l’Assem. Natle. a proclamé la Convocation d’une Convent. Nat. & prononcé la suspension du Pouvoir Executif dans les Mains du Roi,” is this remarkable passage, page 2d. “Des Princes, qui se disoient les Alliés de la France, avoient donné aux Emigrés, non un Asyle, mais la Liberté de s’armer, de se former en corps de troupes, de lever des Soldats, de faire des approvisionnements de guerre; & le Roi fut invité par un Message solennel a rompre, sur cette violation du droit des Gens, un Silence qui avoit duré trop long tems: Il parut ceder au voeu national; des preparatifs de guerre furent ordonnés, &ca.” If the French Nation thought such a Conduct on the part of an Ally a cause of rupture & a violation of the Law of Nations, wouldn’t Holland have the same right to complain of us? I think some publication, quoting the above Morceau & commenting on it would have a good effect; you can get it from any of the French Consuls or Genet. In the 3d. page, it goes on, “L’Assem. Nat. crut qu’il étoit necessaire a la Sureté de la France d’obliger L’Empereur a declarer s’il vouloit etre son Allié ou son Ennemi, &c.” May not Holland, Prussia, G. Britain think it necessary for their safety to do the same?
My stay here is uncertain. If you have Leisure in a few days after you receive this to write me, I shall be happy to hear from you, directed here—if you have anything material to communicate after that, direct to New Y.
I remain Dear Sir with much esteem   Yours &c.

Wm Smith

